Citation Nr: 1623106	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  12-15 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an earlier effective date than July 9, 2009, for the grant of a 100 percent evaluation for service-connected acquired psychiatric disorder, to include schizophrenia. 


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney 


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1983 to January 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

With regards to the TDIU claim, in this case, the Veteran has been awarded a 100 percent disability rating for PTSD, effective April 4, 2001.  The Board notes that the award of a 100 percent disability rating does not necessarily render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain a TDIU rating where a 100 percent schedular rating has also been granted.  Bradley, at 293-94.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-00, which was contrary to the holding in Bradley.  See 75 Fed. Reg. 11229-04 (March 10, 2010).  

However, in the instant case, the Veteran is service-connected for a single disability (i.e. schizophrenia, paranoid type at 100 percent disabling).  The record does not show, nor has the Veteran asserted that he is precluded from employment from a service-connected disability other than his service-connected schizophrenia.  This current case is distinguishable from the Bradley case because if the Veteran were to be awarded a TDIU based on his single service-connected disability, it would impermissibly result in the same disabilities being "counted twice" in the assignment of a total rating.  See generally 38 C.F.R. § 4.14.  As such, under the facts presented in this case, if TDIU were to be granted, the Veteran would not be eligible for SMC under the first prong of 38 U.S.C.A. § 1114(s)  and 38 C.F.R. 
§ 3.350(i)  because TDIU would be based on the same disabilities.  As such, on these facts, the claim for a TDIU from July 9, 2009, subsequent to the effective date of the award of the 100 percent rating for PTSD, is rendered moot in this case.   

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for a psychiatric disability that was received on April 4, 2001.

2.  Since April 4, 2001, the Veteran's acquired psychiatric disorder, to include schizophrenia, at worst, resulted in total occupational and social impairment due to such symptoms as persistent delusions or hallucinations and persistent danger of hurting self.  


CONCLUSION OF LAW

Effective April 4, 2001, the criteria for a 100 percent rating for an acquired psychiatric disorder, to include schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.400, 4.1-4.10, 4.20, 4.25, 4.27, 4.40, 4.45, 4.71a, 4.130, Diagnostic Code 9203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

II. Earlier Effective Date

The Veteran seeks an effective date earlier than July 9, 2009, for the assignment of a 100 percent rating for evaluation of an acquired psychiatric disorder, to include schizophrenia.

Specifically as regards to claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

An exception to the general rule for increased rating claims applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Under these circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400 (0)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

The basic facts in this case are not in dispute.  The Veteran filed a claim for nervous disorder in April 4, 2001.  In January 2009, the RO implemented the Board's December 2007 decision and granted service connection for schizophrenia at 30 percent effective April 4, 2001.  In August 2010, the RO assigned a 100 percent rating evaluation for schizophrenia effective July 9, 2009- the date that VA received the private opinion from Dr. A.M.T.   

However, prior to July 9, 2009, the record contains VA  and private treatment records that are sufficient to establish that the Veteran's schizophrenia rendered him unemployable to warrant a 100 percent disability evaluation.

In a May 2001 psychatric report from Dr. A.M.T., the physician provided that the Veteran has a diagnosis of chronic, paranoid type schizophrenia.  The physician found that the Veteran's prognosis is "poor" and that he is unable to engage in any gainful work or occupation due to his psychiatric disorder.

VA treatment records from the Puerto Rico VA Medical Center (VAMC) dated in September 2003 indicated that the Veteran exhibited nocturnal auditory hallucinations.  A January 2005 psychiatric admission report indicated that the Veteran was admitted for psychiatric treatment due to hearing voices.  The clinician noted that the Veteran admitted to suicidal attempts and had multiple hospitalization since March 2001.  

In an October 2004 psychiatric evaluation from Dr. P.M., the private psychiatrist provided that the Veteran has episodic delusional and paranoid thoughts that the Secret Service was conspiring against him.  The psychiatrist noted that the Veteran was unemployed and lived alone in his father's home that he had inherited around October 1995.  

A January 2005 VA treatment record provided that the Veteran continues to have delusions although they are decreasing in intensity.  A February 2005 hospitalization discharge summary indicated that the Veteran was admitted for psychological treatment in January 23, 2005.  The Veteran reported that over the past two months, he had exacerbation of auditory hallucination that told him to hang himself.  During the past week, the voice turned more intense and he was afraid that he might lose control and act upon the hallucinations.  Mental status examination provided that the Veteran showed improvement in appearance, mood, affect, thought content, and perception while in treatment.  VA treatment dated in September 2007 and December 2008 provided that the Veteran continues to exhibit symptoms of auditory hallucinations.  The clinician provided that the Veteran's condition has deteriorated since he stopped attending therapy and he admitted to irregular intake of his prescribed medication.  

In a July 2009 psychiatric report from Dr. A.M.T., the physician opined that during the last eight years, the Veteran had persistent and continuous symptoms associated with his mental disease.  He has been unable to resume any type of work or study.  Most of the time, the Veteran is inactive and isolated in his house.  The Veteran feels unsecure, anxious, lack energy and motivation, as well as feelings of worthlessness, hopelessness, and occasional auditory hallucinations and suicidal ideations.  The Veteran continues to experience delusions of prosecution and being watched.  The physician concluded that the Veteran is completely unemployable and his prognosis is poor.  

Based on the above evidence, the Board finds that an effective date of April 4, 2001, for the assignment of a 100 percent rating for evaluation of an acquired psychiatric disorder, to include schizophrenia is warranted.  Under the general rating formula for mental disorders, a 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation of time or place; memory loss for names of close relatives, own occupation, or own name.  The evidence demonstrates that as of April 4, 2001, the Veteran was seeking treatment for persistent auditory hallucinations and it was factually ascertainable that his condition rendered him totally occupationally and socially impaired.  Subsequently, the July 2009 psychiatric evaluation from Dr. A.M.T. confirmed that the Veteran's condition has rendered him unemployable for the past eight years dating back to April 2001.  As these records appear to reflect that the Veteran was suffering from similar symptomatology in April 2001 as he was upon subsequent psychiatric evaluation reports provided in July 2009, the Board finds that the proper effective date for the 100 percent evaluation is April 4, 2001.  

When viewing all of the evidence in light most favorable to the Veteran, the Board finds that an effective date of April 4, 2001, is warranted for the assignment of the increased rating for evaluation of an acquired psychiatric disorder, to include schizophrenia.  


ORDER

Subject to the laws and regulations governing monetary awards, entitlement to an earlier effective date of April 4, 2001, for the assignment of a 100 percent rating for evaluation of an acquired psychiatric disorder, is granted.  





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


